Citation Nr: 1452631	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-42 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUES

1. Entitlement to service connection for a bilateral ankle disorder with shin splints and the residuals of stress fractures, to include as secondary to service-connected bilateral pes planus.

2. Entitlement to an initial evaluation in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the cervical spine.

3. Entitlement to an initial evaluation in excess of 10 percent for the service-connected DDD of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to January 2002.  He has subsequent service with the Army Reserve from 2002 to 2008.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in Washington, DC; a transcript of that hearing is of record.

In June 2012, the Board, in pertinent part, remanded the issue of service connection for a bilateral ankle disorder for further development.  

By way of a May 2013 rating decision, the RO granted service connection for DDD of the cervical spine and lumbar spine, and assigned both disabilities a 10 percent rating.  

The Veteran timely filed a Notice of Disagreement as to the assignment of those 10 percent ratings; however a Statement of the Case (SOC) has not been issued, thus, the Board must remand the claim for increase.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The issues of an increased evaluation in excess of 10 percent for the service-connected DDD of the cervical spine and lumbar spine are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The currently demonstrated bilateral ankle strain with shin splints and stress fracture residuals is shown as likely as not to have had its clinical onset during the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral ankle disability manifested by strain, shin splints and stress fracture residuals is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

To the extent the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not necessary at this time.  

The Veteran avers that his bilateral ankle disorder with shin splints and stress fractures is caused or aggravated by his service-connected bilateral pes planus disorder.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

In support of his claim, as mentioned, the Veteran has presented competent and credible testimony with respect to the symptomatology associated with his ankle disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding the Veteran competent to describe what he has personally experienced).  

Specifically, he testified that he felt pain in his ankles and shins stemming from problems with his feet in service.  He also stated that that his bilateral foot disability had worsening over time and caused additional stress on his ankles and shins.

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F. 3d 1372 (2007); lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).

First, on the issue of current disability, the Board notes that an April 2013 VA ankle examination report indicated that X-ray studies of the ankles and lower legs were unremarkable.  The diagnoses were those of bilateral ankle strain and bilateral shin splints.  

The examiner noted that the Veteran presently had no complaints about the shin splints and stress fracture of the left tibia.  She noted a medical history of bilateral shin splints in 1999, the residuals of tibial stress fractures in 2000, and bilateral ankle strain in 2002.  She summarized pertinent medical findings from service treatment records.  

The Veteran reported to the examiner that he had bilateral ankle pain that he attributed to his flat feet.  He indicated that the ankle pain occurred when he was on his feet for two hours; they would swell up and he had to rest his feet.  

The range of motion tests were performed and there were objective findings of some limitation of motion of both ankles.  The Veteran stated that he used an Ace bandage wrap regularly for his ankles.  The examiner found that the Veteran's ankle conditions affected his ability to walk, squat and stand.  

The Board recognizes that the Veteran has demonstrated impairment of his bilateral ankles, which constitutes an underlying disability; there is objective evidence of limitation of motion.  See Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  

The VA examiner offered a negative nexus opinion that it was less likely than not that the ankle condition was incurred in or was caused by the claimed in-service injury, event or illness and added that "[t]here [was] no pathological relationship of the flat feet to [the Veteran's] ankle strain."  

However, for the purposes of this decision, the Board assigns limited probative weight to this opinion for the following reasons.  First, the examiner did not provide sufficient supporting rationale to support her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

Second, the examiner did not consider the Veteran's competent and credible lay statements linking the development of chronic pain and impairment of his ankles and shins after sustaining injuries during service.  

After a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that bilateral ankle strain with shin splints and the residuals of tibial stress fractures as likely as not had its clinical onset following injuries suffered during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral ankle strain with shin splints and the residuals of stress fractures is granted.


REMAND

As noted, the Board finds that a remand of the issues pertaining to an initial rating in excess of 10 percent for both service-connected DDD of the cervical spine and lumbar spine is necessary so that the AOJ can issue an appropriate SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran will then have an opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to send the Veteran and his representative a SOC that addresses the two issues of entitlement to an initial evaluation in excess of 10 percent for both the service-connected DDD of the cervical spine and lumbar spine.  All pertinent evidence and law and regulations relevant to the claims in compliance with the holding in Manlincon v. West and in accordance with 38 C.F.R. § 19.29 (2014) must be provided, unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's Notice of Disagreement.  Only if the Veteran perfects an appeal by timely submitting a Substantive Appeal (VA Form 9) should this matter be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeal

Department of Veterans Affairs


